Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 12/29/2021.
Claims 1 – 3, 5, 7 – 9, 11, 13 – 15 and 17 are amended.
Claims 1 – 18 are pending.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/15/2021 and 01/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Previously cited prior art Griot teaches a plurality of policies, wherein each policy corresponds to specific position information (Fig.4 and ¶ [0132], ¶ [0136]) and send the plurality of policies to a terminal device by a network device (¶ [0137]). The new prior art Youn discloses a terminal device to determine a target policy from the plurality of received policies according to current position information of the terminal device (¶ [0144]). 
Therefore, combination of Griot and Youn teaches all the limitations in the currently amended independent claims 1, 7 and 13. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally, examiner would like to cite a new prior art (Manian et al. (US 2013/0094407 A1)) that teaches a plurality of policies corresponds to locations of UE (Abstract, ¶ [0009], [0010], [0011], [0025], and claims 1, 3, 12, 19).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 10, 12 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griot et al. (Griot hereinafter referred to Griot) (US 2018/0270840 A1) in view of Youn et al. (Youn hereinafter referred to Youn) (US 2010/0091701 A1).

(Currently Amended) Regarding claim 1, Griot teaches a method for information transmission (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling), comprising: 
determining, by a network device,  a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, PCF is a network device and policy information is a plurality of policies), wherein each policy corresponds to at least one of specific time information or specific position information Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Sine, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only); and 
sending, by the network device, the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device). 
Griot does not specifically teach
causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
sending, the plurality of policies to a terminal device ([0144], a plurality of frequency policy informations delivered to the terminal), causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would have been to provide a method of broadcasting frequency policy information in a cognitive radio based communication system, to efficiently implement cognitive radio (CR) communication of high quality by providing a format of the policy broadcasting packet and contents of information included in the format to enable a terminal to smoothly perform the CR communication in a random area (Youn, [0001] and [0039]).

(Currently Amended) Regarding claim 7, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a network device (Fig.13 and [0206], device 1305 is an example of or include the components of core network entity 120 or 225. Therefore, device 1305 is a PCF 225; i.e. a network device), comprising a processor (Fig.10 and [0206], processor 1320), a Fig.10 and [0206], memory 1325), a transceiver (Fig.10 and [0206], transceiver 1335), and one or more programs stored in the memory ([0208], The memory 1325 stores computer-readable, computer-executable software 1330) that, when executed by the processor ([0208], software 1330 including instructions that, when executed, cause the processor to perform various functions), cause the network device to:
determine  a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a plurality of policies), wherein each policy corresponds to at least one of specific time information or specific position information (Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Sine, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only); and 
send, via the transceiver (Fig.10 and [0210], Transceiver 1335 communicates bi-directionally), the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device). 
Griot does not specifically teach
causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
send, the plurality of policies to a terminal device ([0144], a plurality of frequency policy informations delivered to the terminal), causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would Youn, [0001] and [0039]).

(Currently Amended) Regarding claim 13, Griot teaches (Abstract, communicate policy information and policy information requests between user equipments (UEs) and a core network using control plane signaling) a non-transitory computer readable storage medium having stored thereon computer instructions that, when executed by a network device, causes the network device to perform a plurality of operations (Fig.13 and [0206], Device 1305 includes components of 225 as described with reference to FIG. 1. Therefore, device 1305 is a PCF 225; i.e. a network device. [0207], Processor 1320 is configured to execute computer-readable instructions stored in a memory to perform various functions. Therefore, the network device 225 executes computer instructions stored in a non-transitory computer readable storage medium to perform a plurality of operations) including: 
determining a plurality of policies ([0019], policy information associated with the UE; Fig.4 and [0136], PCF 225-b identifies which policies or policy information to provide to the UE 115-c. Here, policy information is a plurality of policies), wherein each policy corresponds to at least one of specific time information or specific position information (Fig.4 and [0132], PCF 225-b identifies a policy provisioning trigger; Triggers include …. a change in network conditions, a change in a location of the UE 115-c, ….; [0136], The determination of which policies or policy information to provide to the UE is based on a location of the UE 115-c. Sine, the policy provisioning trigger includes a change in a location; therefore, each policy corresponds to a specific location/ position information)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only); and 
sending the plurality of policies to a terminal device ([0019], a policy provisioning trigger indicating that a user equipment (UE) is to receive policy information associated with the UE from a core network; [0137], The PCF 225-b, generates a policy information message 445 based on the identified policy information to provide the UE 115-c. Therefore, PCF/ network device sends the plurality of policies to the terminal device). 
Griot does not specifically teach
causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device. 
However, Youn teaches (Title, METHOD FOR COGNITIVE RADIO BASED COMMUNICATION AND METHOD FOR BROADCASTING POLICY INFORMATION FOR THE SAME) 
sending, the plurality of policies to a terminal device ([0144], a plurality of frequency policy informations delivered to the terminal), causing the terminal device to determine a target policy from the plurality of policies according to at least one of current time information or current position information of the terminal device ([0144], the terminal includes a location information obtaining unit obtaining a current location of the terminal, a selecting unit selecting a frequency policy in accordance with the location. Therefore, the terminal device selects/ determines a target policy from the plurality of policies according to current location/ position information of the terminal device)( Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Griot as mentioned above and further incorporate the teaching of Youn to add information of selecting a policy by a terminal device based on its location. The motivation for doing so would have been to provide a method of broadcasting frequency policy information in a cognitive radio based communication system, to efficiently implement cognitive radio (CR) communication of high quality by providing a format of the policy broadcasting packet and contents of information included in the format to enable a terminal to smoothly perform the CR communication in a random area (Youn, [0001] and [0039]).

(Currently Amended) Regarding claims 2, 8 and 14, combination of Griot and Youn teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot further teaches
wherein the target policy comprises at least one of a wireless local area network selection policy (WLANSP) or (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only) a user equipment route selection policy (URSP) ([0098], policy information includes an access network discovery and selection policy, route selection policies, an SSC mode selection policy, a network slice selection policy, …. The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Since, the route selection policies are used by the UE; therefore, the route selection policies included in policy information is a URSP).

(Currently Amended) Regarding claims 3, 9 and 15, combination of Griot and Youn teaches all the features with respect to claims 2, 8 and 14, respectively as outlined above.
Griot further teaches
wherein the target policy comprises at least one of at least one rule in the WLANSP or (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only) at least one rule in the URSP ([0098], The route selection policies is used by the UE 115-a to determine how to route outgoing traffic. Therefore, the URSP comprises at least one rule of routing outgoing traffic).

(Original) Regarding claims 4, 10 and 16, combination of Griot and Youn teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot further teaches
As mentioned claims 1, 7 and 13, PCF is a network device). 

(Original) Regarding claims 6, 12 and 18, combination of Griot and Youn teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot further teaches
wherein the target policy is used to indicate a parameter used by the terminal device to select a network or (Due to alternative language “or” in the claim, examiner addresses one limitation only) establish a protocol data unit (PDU) session ([0098], The route selection policies are used by the UE 115-a to determine how to route outgoing traffic. Traffic can be routed to an established PDU session, can be offloaded to non-3GPP access outside a PDU session, or can trigger the establishment of a new PDU session. Therefore, the target policy is used to establish a PDU session).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Youn and further in view of Baek et al. (Baek hereinafter referred to Baek) (US 2018/0317157 A1).

(Currently Amended) Regarding claims 5, 11 and 17, combination of Griot and Youn teaches all the features with respect to claims 1, 7 and 13, respectively as outlined above.
Griot does not specifically teach
the position information comprises one or more of: a presence reporting area (PRA), a tracking area identity (TAI), a registration area identity (RAI), or geographical position information from global positioning system (GPS) positioning.
However, Baek teaches (Title, METHOD AND APPARATUS FOR REGISTRATION TYPE ADDITION FOR SERVICE NEGOTIATION)
the position information ([0201], PCF 1415 for acquiring UE location) comprises one or more of: a presence reporting area (PRA), a tracking area identity (TAI) ([0202], PCF 1415 requests event monitoring for the location of the terminal 1410 from the AMF 1412; The AMF 1412 identifies the location of the terminal 1410 based on the event monitoring request and corresponding accuracy (whether the level is a cell level, base station level, or TAI level). Therefore, the position information comprises a tracking area identity (TAI)), a registration area identity (RAI), or geographical position information from global positioning system (GPS) positioning (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Griot and Youn as mentioned in claims 1, 7 and 13 and further incorporate the teaching of Baek. The motivation for doing so would have been to provide apparatus and method for steering a protocol data unit (PDU) session associated with traffic routed to a selected user plane function (UPF), in which a terminal intends to perform an access through a non-3 gpp access in a state where the terminal is registered through a 3 gpp access, thereby, resources can be efficiently managed in the 5G network, or it becomes Baek, Abstract and [0024]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474